                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                                 Case No.: 6:10-cr-242-CEH-KRS

TRACY COX
___________________________________/

                                               ORDER

             This matter comes before the Court upon Defendant’s Motion to Reduce Sentence (Doc.

89) and the Government’s response in opposition (92). In the motion, Defendant argues that he

regrets his actions, has completed drug treatment, and is now seeking a reduced sentence and a

second chance. The Court, having considered the motion and being fully advised in the premises,

will deny Defendant’s motion.

       I.       STATEMENT OF FACTS

       Defendant was sentenced to a term of incarceration of 180 months on February 28, 2012 (Doc.

65).        Defendant does not claim he testified as a cooperating witness or otherwise provided

substantial assistance to law enforcement, post-sentencing.

       II.      DISCUSSION

             Here, Defendant seeks a post-sentence reduction but does not provide a legal basis for a

reduction, such as substantial assistance to law enforcement. See Rule 35, Fed. R. Crim. Pro.

After careful consideration, the Court finds that Defendant’s motion is without merit. Indeed, the

record is devoid of any legal basis for the Court to reduce Defendant’s sentence. Therefore,

Defendant’s motion will be denied.
       Accordingly, it is hereby ORDERED:

       1.     Defendant’s Motion to Reduce Sentence (Doc. 89) is DENIED.

       DONE AND ORDERED in Tampa, Florida on May 28, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              2
